692 So.2d 318 (1997)
Vahteice KIRKMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 96-1194.
District Court of Appeal of Florida, Fifth District.
May 2, 1997.
James B. Gibson, Public Defender, and Kenneth Witts, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Lori E. Nelson, Assistant Attorney General, Daytona Beach, for Appellee.
ANTOON, Judge.
The sole issue raised by the defendant is a claim of ineffective assistance of counsel based upon counsel's failure to file a notice of alibi as required by Florida Rule of Criminal Procedure 3.200. The alleged claim of ineffectiveness of counsel is not apparent from the face of the record and therefore cannot be considered on direct appeal. Loren v. State, 601 So.2d 271, 273 (Fla. 1st DCA 1992). Accordingly, we affirm the defendant's judgment and sentence without prejudice to the defendant raising this claim of ineffective assistance of counsel on collateral review. See Mackey v. State, 687 So.2d 974 (Fla. 4th DCA 1997).
AFFIRMED.
GOSHORN and HARRIS, JJ., concur.